671 F.3d 494 (2011)
Elroy CHESTER, Petitioner-Appellant,
v.
Rick THALER, Director, Texas Department of Criminal Justice, Correctional Institutions Division, Respondent-Appellee.
No. 08-70023.
United States Court of Appeals, Fifth Circuit.
December 30, 2011.
Susan Carol Orlansky (argued), (Court-Appointed), Jeffrey Marc Feldman, Feldman, Orlansky & Sanders, Anchorage, AK, for Petitioner-Appellant.
Matthew Dennis Ottoway, Asst. Atty. Gen., Postconviction Lit. Div., Austin, TX, for Respondent-Appellee.
Before JONES, Chief Judge, and STEWART and DENNIS,[*] Circuit Judges.
PER CURIAM:
The Petition for Rehearing is DENIED and no member of this panel nor judge in regular active service on the court having requested that the court be polled on Rehearing En Banc, (FED. R.APP. P. and 5TH CIR. R. 35) the Petition for Rehearing En Banc is also DENIED.
NOTES
[*]  DENNIS, J., dissents from the denial of panel rehearing and rehearing en banc, for the reasons stated in his dissenting opinion.